Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with William Curry on 6/22/2021.
The application has been amended as follows: 
In the claims:
Claim 24
24. (Currently Amended) 	A virtual radiology practice apparatus, comprising:
an HMD (Head Mounted Display) head-mounting device that is configured to be mounted on a head of a practiser, and outputs an image containing virtual radiography equipment to an HMD image output device for virtual radiology practice; 
a hand motion device that is configured to be mounted in hands of the practiser and that contains a hand movement detection device detecting hand movement signals of the practiser as the hands of the practiser move to manipulate the virtual radiography equipment on the image; 
an HMD controller that receives the hand movement signals from the hand motion device, sends the hand movement signals to a main server, and sends an image  device; 
the main server, wherein the main server and
an image processing server that receives medical image data consisting of MRI scan data or CT scan data, converts the medical image data into three-dimensional vector data or volumetric data, performs image segmentation of the converted medical image data using a deep artificial neural network structure, classifies vectors according to weights of the vectors, uses the segmented image data to calculate mesh data or surface information data of an organ or tissue by extracting vertices of voxels that are in contact with empty space, and transmits the calculated organ or tissue surface information data or mesh data to the main server for display;
wherein head movement signals, a position tracking image, and the hand movement signals are detected in synchronization with an infrared emission of a base station device disposed apart from the HMD head-mounting device and the hand motion device.

Claim 25
25. (Currently Amended)	The virtual radiology practice apparatus according to claim 24, wherein the HMD head-mounting device includes earphones for outputting a sound signal received from the main server via the HMD controller, and a head movement detection device that detects head movement of the practiser.

Claim 26
26. (Currently Amended)	The virtual radiology practice apparatus according to claim 25, 
wherein the hand motion device includes a trigger button indicating that a virtual object colliding with the hand movement indicator on the image is held or grabbed by the hand movement indicator on the image, and 
wherein if a part of the virtual object colliding with the hand movement indicator is an actor of the virtual object, when the main server receives a trigger signal from the trigger button via an HMD control device, the main server controls the actor of the virtual object in the image to move according to the movement of the hand movement indicator.

Claim 27
27. (Currently Amended)	The virtual radiology practice apparatus according to claim 26, wherein the hand motion device further comprises a vibration generating device for outputting vibration when the hand movement indicator collides with the virtual object on the image.

Claim 28
28. (Currently Amended)	The virtual radiology practice apparatus according to claim 27, wherein the main server receives the head movement signals from the head movement detection device through the HMD controller, generates an image that changes a viewpoint of the image according to the head movement signals, and sends the changed 

Claim 29
29. (Currently Amended)	The virtual radiology practice apparatus according to claim 28, 
further comprising a camera device for photographing the practiser to generate the position tracking image, 
wherein the main server generates an image according to the position tracking image, head movement signals, and the hand movement signals that have been received from the camera device through the HMD controller, and transmits the image according to the position tracking image to the HMD controller.

Claim 30
30. (Currently Amended)	The virtual radiology practice apparatus according to claim 29, wherein the hand motion device further comprises a FBLR (Forward/Backward/Left/Right) button or trackpad

Claim 32
32. (Previously Presented)	The virtual radiology practice apparatus according to claim 24, 
further comprising setting switches that get the practiser to set the virtual radiography equipment or a virtual patient, 


Claim 33
33. (Currently Amended)	The virtual radiology practice apparatus according to claim 32, 
wherein on 
wherein after a practice execution, the main server virtually develops the film removed from the virtual patient according to the hand movement indicator if the hand movement indicator has collided with a virtual result screen monitor, and displays a photograph virtually developed from the film on the virtual result screen monitor, as a virtual radiation image-shooting results screen.
	
Claim 34
34. (Canceled)	

Claim 35
35. (Currently Amended)	The virtual radiology practice apparatus according to claim 33, wherein the main server converts a specific part of the virtual patient into 

Claim 36
36. (Currently Amended)	The virtual radiology practice apparatus according to claim 33, wherein, when the main server generates the virtual radiation image-shooting results screen, the main server reads relative position and angle values of an imaging object, imaging machine, and film, reads a set patient from a database, performs three-dimensional modeling of the CT scan data through volume rendering, and generates radiographs in which 3D data of a 3D model between the imaging machine and the film has been projected or transmitted through a two-dimensional plane according to 

Claim 37
37. (Currently Amended)	The virtual radiology practice apparatus according to claim 33, wherein, when the main server generates the virtual radiation image-shooting results screen, the main server reads relative position and angle values of an imaging object, imaging machine, and film, reads target site radiographs of a set patient from a database, projects an original radiograph, which is a target site radiograph, moves a projected original radiograph in a direction parallel to the imaging machine, enlarges or reduces a size of an image of the projected original radiographa projected photograph and the a pixel value of the projected photograph 

Claim 38
38. (Currently Amended)	A driving method of the virtual radiology practice apparatus, comprising:
a practice execution step, wherein on imaging, according to a movement of a hand movement indicator which moves according to a practiser's hand movement signals, an operating processor of a main server arranges a virtual film on an imaging region of a virtual patient who has been moved to a position for imaging, adjusts a position and angle of  virtual radiography equipment, and drives the virtual radiography equipment to proceed with virtual image-shooting exercises; 
a step of outputting results of a virtual practice, wherein after a practice execution step, the operating processor of the main server virtually develops and
between a virtual patient setting step and the practice execution step,
a step in which the operating processor of the main server sends medical image data consisting of MRI scan data or CT scan data to an image processing server; 
a step in which the image processing server converts the medical image data into three-dimensional vector data or volumetric data, performs image segmentation of the medical image data using a deep artificial neural network structure, classifies vectors according to weights of the vectors, uses the segmented image data to calculate mesh data or surface information data of an organ or tissue by extracting vertices of voxels that are in contact with empty space, and transmits the calculated organ or tissue surface information data or mesh data to the main server for display; 
wherein the hand movement signals are detected in synchronization with an infrared emission of a base station device disposed apart from an HMD head-mounting device and a hand motion device.

Claim 39
39. (Currently Amended)	The driving method of the virtual radiology practice apparatus according to claim 38, further comprising before the practice execution step:
a step of moving to a virtual lab, wherein the operating processor of the main server transmits an image of a virtual radiography room to an HMD image output device via an HMD controller when on the image, the practiser moves to the virtual radiography room; and 
the virtual patient setting step, wherein after the step of moving to the virtual lab, the operating processor of the main server displays a patient selection dialog, and transmits a virtual patient image set by the practiser to the HMD image output device via the HMD controller.

Claim 40



a step in which the main server converts 

Claim 41
41. (Currently Amended)	The driving method of the virtual radiology practice apparatus according to claim 39, wherein the step of outputting the results of the virtual practice comprises:
a step of reading a relative position of an imaging object, an imaging machine, and film, wherein the operating processor of the main server reads the relative position and angle values of the imaging object, imaging machine, and film;
a CT scan data loading step, wherein the operating processor of the main server reads the CT scan data of a set patient from a database; 

a radiographic image generation step, wherein according to a 3D model, the film, and the imaging machine in the step for loading CT scan data,  3D data of the 3D model between the imaging machine and the film is projected or transmitted through a two-dimensional plane to generate radiographs.

Claim 42
42. (Currently Amended)	The driving method of the virtual radiology practice apparatus according to claim 39, wherein the step of outputting the results of the virtual practice comprises:
a step of reading a relative position of an imaging object, an imaging machine, and film, wherein the operating processor of the main server reads the relative position and angle values of the imaging object, imaging machine, and film;
a radiographic loading step, wherein the operating processor of the main server reads target site radiographs of a set patient from a database;
a step of resizing an original radiograph, wherein the operating processor of the main server projects the original radiograph, which is a target site radiograph, reads in the radiographic loading step, moves it in a direction parallel to the imaging machine, and enlarges or reduces a size of an image of the projected original radiograph;
a step of checking an existence of a contact point, wherein after the step of resizing the original radiograph, the operating processor of the main server judges whether a method to return to the step of resizing the original radiograph if there is no contact point; and
a pixel value storing step, wherein if there is a contact point in the step for checking existence of a contact point, the operating processor of the main server copies a pixel value of the projected photograph of the contact point into a buffer storing a results photograph.

Claim 43
43. (Currently Amended)	The driving method of the virtual radiology practice apparatus according to claim 42, further comprising:
a step of checking departure from a film area, wherein the operating processor of the main server checks whether or not a projected image is out of the film area, and returns the method to the step of resizing the original radiograph if the projected image is not out of the film area, and ending the method if the projected image is out of the film area.

Reasons for Allowance
Claims 24-30, 32-33, 35-43 are allowed.
The following is an examiner’s statement of reasons for allowance: Independent claims 24 and 38 have been carefully considered.
As to claim 24:
The prior art of record does not disclose or render obvious the limitations “an image processing server that receives medical image data consisting of MRI scan data or CT scan data, converts the medical image data into three-dimensional vector data or volumetric data, performs image segmentation of the converted medical image data using a deep artificial neural network structure, classifies vectors according to weights of the vectors, uses the segmented image data to calculate mesh data or surface information data of an organ or tissue by extracting vertices of voxels that are in contact with empty space, and transmits the calculated organ or tissue surface information data or mesh data to the main server for display; wherein head movement signals, a position tracking image, and the hand movement signals are detected in synchronization with an infrared emission of a base station device disposed apart from the HMD head-mounting device and the hand motion device” in the specific combinations as recited in claim 24.
As to claim 38:
The prior art of record does not disclose or render obvious the limitations “between a virtual patient setting step and the practice execution step, a step in which the operating processor of the main server sends medical image data consisting of MRI scan data or CT scan data to an image processing server; a step in which the image processing server converts the medical image data into three-dimensional vector data or volumetric data, performs image segmentation of the medical image data using a deep artificial neural network structure, classifies vectors according to weights of the vectors, uses the segmented image data to calculate mesh data or surface information data of an organ or tissue by extracting vertices of voxels that are in contact with empty space, and transmits the calculated organ or tissue surface information data or mesh data to the main server for display; wherein the hand movement signals are detected in synchronization with an infrared emission of a base station device disposed apart from an HMD head-mounting device and a hand motion device” in the specific combinations as recited in claim 38.
Claims 25-30, 32-33, 35-37, and 39-43 depend on one of independent claims 24 and 38, and are therefore allowable for at least the reasons given above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion                                                                                                                                                                            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO BORJA whose telephone number is (571)272-9763.  The examiner can normally be reached on Monday- Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/ROBERTO BORJA/Primary Examiner, Art Unit 2173